Weldon. J.,
delivered the opinion of the court:
This claim is founded upon a condition of facts incident to the return of “ Sitting Bull” and his warriors to the United States from Canada, in the year 1881, preparatory to their surrender as a part of the force engaged in the battle of “ Little Big Horn,” in which General Ouster was killed. The claimant is a citizen of the Dominion of Canada; and resided at the time of said return at Willow Branch, Wood Mountain, which is situated in the province of Manitoba, about 150 miles north of Fort Buford, in the Territory of Dakota.
The following are the material allegations of the petition on which claimant seeks to recover:
“ 2. That during the years of 1881 and 1882, after the escape of ‘Sitting Bull’ and his band of Indians from the United States, petitioner, by the direction of the commander of the post of the United States army at Fort Buford, Dakota, undertook to secure the return and surrender to the United States of said Indians, which undertaking he accomplished; that for said work he claims from the United States for money expended, stores and supplies furnished, and for services Tendered on behalf of defendant, the sum of thirteen thousand four hundred and twelve ($13,412) dollars. An itemized bill of his claim is as follows: '
(1) 1881, April 20. Provisions, tobacco, and pipes furnished “Sitting Bull” and followers. $350.00
(2) Transportation and board for Indians, from Wood Mountain, Canada, to Et. Buford, Dakota Territory, 150 miles, at $32 per Indian:
1881, April 26, 16 Iudians. 512.00
1881, May 22, 32 Indians. 1,024.00
1881, July, 11, 200 Indians. 6,‘400.00
*516(3) Transportation and board of Indiansfrom Ft. Buford, Dakota, to Wood Mountain, Canada, 150 miles, at $32 per Indian:
1881, May 4, four Indians. $128. 00
1881, June 1, tliree Indiana. 96.00
1881, July 19, one Indian. 32.00
(4) Provisions furnished 12 lodges of Indians, about 50 or 60 persons, from April 26 to July 2,1881. 990.00
(5)1881, July 2. Provisions and-tobacco furnished “Sitting Bull” and followers, 300 Indians. 225.00
(6) 1881, July 3. Twelve sacksof flour furnished “ Sitting Bull” and three headmen, at $12:. 144.00
(7) 1881, July 11. One revolver to “Sitting Bull”. 15.00
(8) 1881, July 11. One looking glass for “ Sitting Bull”.— 25.00
(9) 1881, July 11. To one lodge. 12.00
(10) 1882, April 12. Board and clothing for one Indian, 9 months at $40... 360.00
(11) 1882, April 20. One year’s services... 3,000.00
(12) 1882, April 22. One pony, turned over to scout. 45.00
(13) Use of pony from Aug. 25, ’81, to Apr. 22, ’82. 54.00'
Total amount claimed. 13,412.00
Conceding tbe right of the post commander to make a contract, binding on the United States, for. the services and supplies alleged, the petition is deficient in not alleging such a contract.
But as no point has been made by the defense on the sufficiency of the pleading, we, have considered the claim on its merits.
In the decision of this case, it is not necessary to examine the right of the post commander to make a contract, such as is attempted to be alleged in the petition, as the facts found, do not warrant the legal inference, that a contract was made.
The eighth finding, discloses the negotiations and understanding of the parties. Major Brotherton, acting on behalf of the United States, told said claimant that he (Brotherton) had no authority to contract, on'behalf of the United States to pay him for services rendered or supplies furnished the Indians, during their return, but that he thought the Government, would pay him a reasonable compensation, for his time and supplies; and that statement, was received by claimant without dissent or objection.
That finding, disposes of the claim as a legal demand against the United States, cognizable in this court.
It will also be seen by the date of the services and the delivery of the supplies, that the statute of limitations had barred the most of the claim, when the suit was commenced.
It is the judgment of the court, that the petition be dismissed.